Exhibit 10.4

THERMO FISHER SCIENTIFIC INC.

RESTRICTED STOCK UNIT AGREEMENT

Granted Under

the 2008 Stock Incentive Plan

1. Award of Restricted Stock Units.

This agreement (the “Agreement”) sets forth the terms and conditions of an award
by Thermo Fisher Scientific Inc., a Delaware corporation, on
                    , 2012 (the “Award Date”) to
                                         (the “Participant”) of             
restricted stock units of the Company (individually, an “RSU” and collectively,
the “RSUs”). Each RSU represents the right to receive one share of common stock,
$1.00 par value, of the Company (“Common Stock”) pursuant to the terms,
conditions and restrictions set forth in this Agreement and in the Company’s
2008 Stock Incentive Plan (the “Plan”). The shares of Common Stock that are
issuable in connection with the RSUs are referred to in this Agreement as
Shares. Capitalized terms used in this Agreement and not otherwise defined shall
have the same meaning as in the Plan.

2. Time-Based Vesting.

Except as otherwise provided in paragraphs (b) through (d) of Section 3, the
RSUs shall vest as to 1/3 of the original number of RSUs on the first
anniversary of the Award Date and as to an additional 1/3 of the original number
of RSUs at the end of each anniversary of the Award Date following the first
anniversary of the Award Date until the third anniversary of the Award Date
(each anniversary a “Vesting Date” and the final such Vesting Date, the “Final
Vesting Date”; provided that on each such Vesting Date, the Participant is, and
has been at all times since the Award Date, an employee, officer or director of,
or consultant or advisor to, the Company (an “Eligible Participant”).

3. Additional Vesting Provisions.

(a) Termination of Relationship with the Company. In the event that the
Participant ceases to be an Eligible Participant for any reason not described in
paragraphs (b) through (d) below, RSUs that have not previously vested shall be
immediately forfeited to the Company.

(b) Death or Disability. In the event that the Participant’s employment with the
Company is terminated by reason of death or Disability prior to the Final
Vesting Date, the RSUs that have not previously vested shall vest 100% upon the
date of such death or Disability.

(c) Change in Control Event. In the event that the Participant’s employment or
service is terminated by the Company due to a Qualifying Termination within 18
months after a Change in Control Event that occurs prior the Final Vesting Date,
the RSUs that have not previously vested shall vest 100% upon the date of such
termination.



--------------------------------------------------------------------------------

(d) Retirement. If the Participant Retires from the Company prior to the Final
Vesting Date, the RSUs that have not previously vested shall vest 100% upon the
effective date of such Retirement, provided that the Retirement date occurs at
least two years after the Award Date.

(e) Discharge for Cause. In the event that the Participant is discharged by the
Company for Cause, all unvested RSUs and all vested RSUs that have not been
delivered in accordance with Section 4 below shall terminate immediately upon
the effective date of such discharge. The Participant shall be considered to
have been discharged for Cause if the Company determines, within 30 days after
the Participant’s resignation, that discharge for Cause was warranted.

4. Delivery of Shares

(a) The Company shall deliver the Shares that become issuable pursuant to an RSU
within the sixty-day period following the date the RSUs vest pursuant to
Sections 2 or 3 above, but in no event later than the last day of the period
specified in Treas. Reg. section 1.409A-1(b)(4)(i)(A).

(b) The Company shall not be obligated to deliver Shares to the Participant
unless the issuance and delivery of such Shares shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of Common Stock may then be listed.

5. Meaning and Use of Certain Terms.

For purposes of this Agreement,

(a) “Change in Control Event” has the meaning ascribed to it in the Plan, except
that for purposes of Section 4, the liquidation of the Company shall not be
treated as a Change in Control Event. Payments in connection with the
liquidation of the Company shall be made only as permitted under section 409A of
the Code (“Section 409A”).

(b) “Disability” or “Disabled”. A Participant shall be deemed to be disabled at
such time as the Participant is receiving disability benefits under the
Company’s Long Term Disability Coverage, as then in effect; provided however
that the Participant shall not be treated as Disabled unless the disability is
described under Section 409A.

(c) “Qualifying Termination”. A Participant has a Qualifying Termination if the
Participant employment or service is terminated by the Company without Cause or
by the Participant for Good Reason and such termination results in a separation
from service under Section 409A.

(d) “Retire” or “Retirement”. A Participant shall be deemed to have retired from
the Company upon his or her resignation from employment with the Company either
(i) after the age of 55 and the completion of 10 continuous years service to the
Company comprising at least 20 hours per week or (ii) after the age of 60 and
the completion of 5 continuous years service to the Company comprising at least
20 hours per week.



--------------------------------------------------------------------------------

6. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

8. Dividends; Other Corporate Transactions.

(a) If at any time during the period between the Award Date and the date that
Shares are delivered after the RSU vests, the Company pays a dividend or other
distribution with respect to its Common Stock, including without limitation a
distribution of shares of the Company’s stock by reason of a stock dividend,
stock split or otherwise, then on the date the Shares issuable upon vesting of
the RSU are delivered, the Company shall pay the Participant, at the time of
delivery of Shares pursuant to Section 4, the dividend or other distribution
that would have been paid on such Shares if the Participant had owned such
Shares during the period beginning on the Award Date and ending on the
respective delivery date. No dividend or other distribution shall be paid with
respect to RSUs that are forfeited.

(b) In the event of a Reorganization Event, then the rights of the Company under
this Agreement and all other terms of this Agreement (including without
limitation vesting provisions) shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Shares.
Such cash, securities or other property shall be delivered or paid at the time
provided in Section 4.

(c) Except as set forth in Section 8(a) or (b) above and in the Plan, neither
the Participant nor any person claiming under or through the Participant shall
be, or have any rights or privileges of, a stockholder of the Company in respect
of the Shares issuable pursuant to the RSUs granted hereunder until the Shares
have been delivered to the Participant.

9. Withholding Taxes; No Section 83(b) Election.

(a) The Participant expressly acknowledges that the delivery of Shares to the
Participant will give rise to “wages” subject to withholding. Unless the
Participant provides notice to the Company prior to the delivery of the Shares
that the Participant will make payment to the Company on the date of delivery to
satisfy all required withholding taxes, the Participant



--------------------------------------------------------------------------------

hereby authorizes the Company to hold back from the shares to be delivered
pursuant to Section 4 of this Agreement of that number of shares calculated to
satisfy all such federal, state, local or other applicable taxes required to be
withheld in connection with such delivery of Shares; provided, however, that the
total tax withholding where Shares are being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such wages).

(b) The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to this Award.

10. No Right To Employment or Other Status. The grant of an award of RSUs shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under the Plan or this Agreement,
except as expressly provided herein.

11. Conflicts With Other Agreements. In the event of any conflict or
inconsistency between the terms of this Agreement and any employment, severance
or other agreement between the Company and the Participant, the terms of this
Agreement shall govern.

12. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to any
applicable conflicts of laws.

13. Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

14. Compliance with Section 409A of the Code. This Agreement is intended to
provide for deferred compensation that is exempt from or compliant with
Section 409A and shall be interpreted consistently with such intent.
Accordingly, a Participant shall have no right to designate the taxable year of
payment. Notwithstanding any other provision of this Agreement, if and to the
extent any portion of any payment under this Agreement to the Participant is
payable upon his or her separation from service and the Participant is a
specified employee as defined in Section 409A(a)(2)(B)(i), as determined by the
Company in accordance with its procedures, by which determination the
Participant (through accepting the Award) agrees that he or she is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of “separation from
service”, except as Section 409A may then permit.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.



--------------------------------------------------------------------------------

15. Restrictive Covenants. If the Participant engages in any conduct in breach
of any noncompetition, nonsolicitation or confidentiality obligations to the
Company under any agreement, policy or plan of the Company, then such conduct
shall also be deemed to be a breach of the terms of the Plan and this Agreement.
Upon such breach, this RSU shall be cancelled and, to the extent some or all of
this RSU vested within a period of 12 months prior to such breach, the
Participant shall be required to forfeit to the Company, upon demand, any Shares
acquired by the Participant upon such vesting or cash acquired upon sale.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THERMO FISHER SCIENTIFIC INC. By:  

 

     Title:  

 

Address:  

 

 

 

 

 

[Name of Participant] Address:  

 

 

 